Citation Nr: 1719163	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis, right knee.

2.  Entitlement to a disability rating in excess of 10 percent for status post ACL reconstruction, right knee.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of donor site surgery, left knee, with chondromalacia patella.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In an October 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted a disability rating of 20 percent for the Veteran's right knee degenerative changes, effective February 20, 2008.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an April 2015 decision, the Board granted entitlement to service connection for herniated disc L3-4, L4-5, and remanded the above claims for further development.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he can no longer work due to his service-connected bilateral knees, back, and posttraumatic stress disorder (PTSD).  See, e.g., October 2015 VA Form 21-8940.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In the April 2015 decision, the Board found the issue of entitlement to an increased disability rating for lumbosacral strain had been raised by the record in a March 2013 statement, but had not been adjudicated by the AOJ, and therefore referred the issue to the AOJ for appropriate action.  In an October 2015 letter, the AOJ stated the Veteran's claim for herniated disc was still on appeal, and found the claim for an increased rating for the lumbar spine was inextricably intertwined with that appeal.  As noted above, entitlement to service connection for herniated discs of the lumbar spine was granted by the Board in the April 2015 decision, and accordingly is no longer on appeal.  To date, the Veteran's claim of entitlement to an increased disability rating for his service-connected lumbar spine disabilities has not been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Board finds the evidence of record indicates there are outstanding relevant private treatment records.  In an October 2015 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran indicated he has received treatment from Dr. S.D. for his knees, back, and PTSD from 1998 to the present.  In a January 2017 letter, Dr. S.C.D. stated the Veteran has been her patient for many years, and a patient of the Washington Health System practice since 1998, and has been treated for multiple disabilities including his service-connected back, knees, PTSD, and asthma.  Dr. S.C.D. opined the Veteran has been disabled for a decade due to his PTSD.  The evidentiary record contains only sporadic treatment records and reports from providers who appear to be associated with the Washington Health System.  On remand, the AOJ should ask the Veteran to identify all non-VA medical providers who have treated his service-connected disabilities since February 2007, and then undertake appropriate efforts to identify any outstanding private treatment records. 

In June 2016, the Veteran's representative submitted a compact disc (CD) to the AOJ, along with a June 2016 letter from the Pittsburgh VA Healthcare System (HCS) stating a Medical Records CD was enclosed, and to call for a password to open it.  A June 2016 memorandum indicates the records from this CD could not be scanned because a password was not provided.  However, the AOJ has associated VA treatment records from the Pittsburgh VA HCS dated up to July 2016 with the evidentiary record.  On remand, the AOJ should ask the Veteran to clarify whether he intended to submit other, non-VA treatment records or evidence with the CD submitted in June 2016, and if so, to resubmit any evidence not currently of record.  Further, the AOJ should obtain any outstanding VA treatment records from July 2016 to the present.

Per the Board's April 2015 remand, the Veteran was afforded a new VA examination of his knees in June 2016.  However, the Board finds the June 2016 VA examination report is inadequate, as it does not indicate that range of motion testing of the service-connected right and left knees was performed in active motion and passive motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  Further, VA treatment records indicate the Veteran has been prescribed various medications due to pain associated with his service-connected disabilities, including his back and knees, and that he has reported side effects from these medications such as sedation.  See, e.g., April 2016 VA orthopedic surgery consultation (Vicodin for knee pain); February 2015 VA consent for long-term opioids for pain (Percocet for back pain); August 2008 VA primary care note (long-active Morphine causes him to feel sedated during the day and he cannot drive).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his right and left knee disabilities, to include full range of motion studies, and to clarify any functional effects caused by the pain medications prescribed for the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to clarify whether he intended to submit any evidence other than VA treatment records with the CD submitted by his representative in June 2016.  The Veteran should be informed that VA was unable to open and view the contents of the CD.  If the Veteran did intend to submit evidence other than VA treatment records, the AOJ should ask the Veteran to resubmit any evidence not currently of record.  Any response from the Veteran or his representative should be documented, and any records obtained should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his service-connected disabilities since February 2007.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. S.C.D. and/or the Washington Health System from February 2007 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. S.C.D. as identified in the January 2017 statement to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

3. The AOJ should obtain all outstanding VA treatment records, to include treatment records from the Pittsburgh VA HCS dated from July 2016 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b) To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

c) The examiner is asked to opine as to any functional effects caused by the pain medications prescribed for the Veteran's service-connected disabilities, to include his knees and lumbar spine.

The supporting rationale for all opinions expressed must be provided.

5. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

